Case 1:19-cr-00249-KMW Document17 Filed 01/10/20 Page 1 of 2

Louis V. Fasulo, Esq¢.— NY & NJ
Samuel M. Braverman, Esq.— NY & NJ

pe pony Charles Di Maggio, Esq— NY & MA
j)ECEIVE

www.FBDMLaw.com
SBraverlaw@fbdmlaw.com

 

 

JAN 13 2020

 

 

 

CHAMBERS OF KIMBA M. WOOD
U.S,0.0.-S.D.NL¥.

 

 

 

 

 

 

FASULO BRAVERMAN & DI MAGGIO, LLP USDC SDNY

 

ATTORNEYS AT LAW DOCUMENT
ELECTRONICALLY FILED
January 10, 2020

DOC #:
Via ECE DATE FILED:_//27/20

Hon. Kimba M. Wood
United States District Judge
United States District Court-Southern District of New York

500 Pearl Street, Courtroom 26A MM EM () E l\ D0 RS Fn
New York, New York 10007

Re: United States v. Gordon Freedman
Dkt.: 19 Cr 249 (KMW)

 

 

Dear Judge Wood:

I write to the Court with respect to the above matter. This Court accepted transfer of this
matter from the Hon. Alison J. Nathan (ECF docket entry 16). I respectfully request that this
matter be calendared for sentence on March 19, 2020 at 1lam or as soon thereafter as counsel
can be heard. This Court has set the sentencing after trial in the related matter, United States v.
Gordon Freedman, 18 Cr 217, for 11am. It is the position of Dr. Freedman that the matters
should be sentenced on the same day and at the same time as the issues are unquestionably
related. This Court is authorized to consider any sentence to be imposed on a defendant in
fashioning any other sentence to be imposed upon the defendant in any other proceeding. By
having the sentencing on the same day and at the same time, Dr. Freedman and his family will be
spared the pain of enduring two separate sentencing proceedings. I further understand from the
Government that at least one victim’s family is expected to speak at sentencing, and so it seems
essential to this Court to hear from the victims when it fashions the appropriate sentences, rather
than taking the evidence piecemeal as if it were assembling Lego pieces,

The Government consents to have the matters scheduled for the same day, but believes
that the matters must be heard in separate proceedings because they are two separate cases: two
indictments, two docket numbers, with different appellate rights in each case.

As Dr. Freedman has an advanced medical degree, his counsel has nearly thirty years of
criminal defense practice, this Court has sat as a jurist for more than thirty years, and the
Government is ably represented by three counsel, the undersigned suggests that the nuances

1
225 Broadway, Suite 715 505 Eighth Avenue, Suite 300 Post Office Box 127
New York, New York 10007 New York, New York 10018 Tenafly, New Jersey 07670
Tel (212) 566-6213 Tel (212) 967-0352 Tel (201) 569-1595

Fax (212) 566-8165 Fax (201) 596-2724 Fax (201) 596-2724
Case 1:19-cr-00249-KMW Document17 Filed 01/10/20 Page 2 of 2
between the two cases can be safely handled by the parties in one sentencing proceeding.

Therefore, I respectfully request that this matter be scheduled for sentencing on March
19, 2020 at llam.

EN ordeacte Gilt Probation HTme
4s Pupurr Hoo PSRs Th Court Respectfully submitted,
DIAOANO Semeacind Fo Aeal ad, .
WSO, AT IT OD A-M. The Couttidi\) Samuel M. Braverman, Esq.

she A Hg naa bn \&ec a7, Fasulo Braverman & Di Maggio, LLP
ipiestet ae "225 Broadway, Suite 715

ashen iM mediately proceed > New York, New York 10007
Tel. 212-566-6213
sentencing on (Acc at. :

Cc: AUSA’s Katherine Reilly, David Abramowicz, and Noah Solowiejezyk

SO ORDERED: NY,NX. +/22|2°

ict YR. WITH

KIMBA M. WOOD

me Dal,
2
225 Broadway, Suite 715 505 Eighth Avenue, Suite 300 Post Office Box 127
New York, New York 10007 New York, New York 10018 Tenafly, New Jersey 07670
Tel (212) 566-6213 Tel (212) 967-0352 Tel (201) 569-1595

Fax (212) 566-8165 Fax (201) 596-2724 Fax (201) 596-2724
